DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Restriction election received on 05/16/2022 has been acknowledged. Claims 1-19 are pending and have been considered below.

Election/Restrictions
1.	Applicant’s election of Group I (claims 1-14) and Species 2A and 2B in the reply filed on 05/16/2022 is acknowledged.
2.	After further consideration, the restriction requirement between Groups I and II is hereby withdrawn since it did not result in a search and examination burden. Election was made without traverse in the reply filed on 05/16/2022.

Claim Objections
Claim(s) 12 and 19 is/are objected to because of the following informalities:  
As per claim 12, at line 2, the recitation “head portion”, is understood to mean --a head portion--.  
As per claim 19, at line 3, the recitation “in opening”, is understood to mean --in an opening--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10-12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (U.S. Pub. No. 2021/0002845 with provisional application filed Jun. 19, 2019).
As per claim 1, Jones teaches a foundation system (screw piles; title) comprising: a first plurality of screw anchors (20); and a second plurality of grade bar sections (16), each grade bar section comprising an elongated concrete structure (abstract) adapted at each end to overlap with an adjacent grade bar section (figure 1) and to be supported from below by at least one of the first plurality of screw anchors (figure 1).
As per claim 2, Jones teaches each screw anchor comprises a head portion (top portion of 20) that is received in an opening (44) formed in one of the grade bar sections (figure 1).
As per claim 7, Jones teaches a foundation system (screw piles; title) comprising: at least one screw anchor (20); and at least one pre-cast concrete section (16; concrete; abstract) that is supported by the at least one screw anchor (figure 1) at a pre-formed through-hole (44) formed in the pre-cast concrete section (figure 1).
As per claim 10, Jones teaches the pre-cast concrete section is a pre-cast concrete slab (pre-cast concrete; paragraph 42).
As per claim 11, Jones teaches the pre-cast concrete section is a pre-cast grade bar (it is understood that the wall panel is capable of functioning as a grade bar).
As per claim 12, Jones teaches the at least one screw anchor comprises an elongated hollow shaft (figure 8) with a thread (24) form at one end (figure 8) and head portion (22) at an opposing end (figure 8).
As per claim 15, Jones teaches a method of forming a foundation (screw piles; title) for a structure (figure 1) comprising: driving at least one screw anchor (20) into supporting ground on a foundation site (it is understood that the screw anchors are driven into supporting ground on a foundation site); and placing a pre-cast concrete section (16; concrete; abstract) above the at least one screw anchor (figure 1) so that it is supported by the at least one screw anchor (figure 1).
As per claim 16, Jones teaches driving the at least one screw anchor comprises driving the at least one screw anchor at a predetermined position (figure 1) to support portion of a pre-cast concrete slab (pre-cast concrete; paragraph 42).
As per claim 18, Jones teaches driving the at least one screw anchor comprises driving at least one screw anchor at a predetermined position (figure 1) to support a portion of a pre-cast grade bar foundation section (it is understood that the wall panel is capable of functioning as grade bar foundation section).
As per claim 19, Jones teaches placing the pre-cast concrete section above the at least one screw anchor comprises placing the pre-cast grade bar section on the at least one screw anchor (figure 1) so that a head (top portion of 20) of the least one screw anchor is received in an opening (44) formed in the pre-cast grade bar section (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 8, 9, 13, 14, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Pub. No. 2021/0002845 with provisional application filed Jun. 19, 2019) in view of Abraham (U.S. Patent No. 9,464,397).
As per claim 3, Jones fails to disclose a lower end of the head portion terminates in a support having a diameter wider than the opening.
Abraham discloses an anchoring system (abstract) including a lower end of the head portion (at 628; figure 6) terminates in a support (disk [not labeled] on lower part of 628) having a diameter wider than the opening (in the combination, the disk of Abraham would have a diameter wider than the opening of Jones to support the bottom portion).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones to include a lower end of the head portion terminates in a support having a diameter wider than the opening, as taught by Abraham, in order to provide height adjustability to the wall panels to facilitate adjustment after assembly.
As per claim 4, Jones as modified in view of Abraham discloses the head portion is rotatable relative to the screw anchor portion to raise and lower the support relative to the screw anchor after the grade bar portion has been lowered over the head portion (it is understood that the threads 627 of Abraham allow the head to be rotatable relative to the screw anchor portion, which would allow it to raise and lower the support relative to the screw anchor after the grade bar portion of Jones has been lowered over the head portion).
As per claim 5, Jones fails to disclose a fastener passing through a portion of each overlapping grade bar section to join them together.
Abraham discloses an anchoring system (abstract) including a fastener (105) passing through a portion of each overlapping grade bar section to join them together (in the combination, the fastener 105 of Abraham would pass through a portion of each overlapping grade bar section of Jones to join them together).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones to include a fastener passing through a portion of each overlapping grade bar section to join them together, as taught by Abraham, in order to reduce the number of parts required to fasten the overlapping panels together to facilitate assembly.
As per claim 6, Jones as modified in view of Abraham discloses at least one anchor bolt (380; figure 3B of Abraham) extending above at least one of the grade bar sections (in the combination, the anchor bolt 380 of Abraham would above at least one of the grade bar sections of Jones).
As per claim 8, Jones fails to disclose an adapter attached to an above-ground end of the at least one screw anchor for supporting the pre-cast concrete section at the pre-formed through-hole.
Abraham discloses an anchoring system (abstract) including an adapter (105) attached to an above-ground end of the at least one screw anchor (figure 2B) for supporting the pre-cast concrete section at the pre-formed through-hole (in the combination, it is understood that the adapter 105 of Abraham would be attached to an above-ground end of the at least one screw anchor for supporting the pre-cast concrete section at the pre-formed through-hole of Jones).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones to include an adapter attached to an above-ground end of the at least one screw anchor for supporting the pre-cast concrete section at the pre-formed through-hole, as taught by Abraham, in order to reduce the number of parts required to fasten the overlapping panels together to facilitate assembly.
As per claim 9, Jones as modified in view of Abraham discloses an anchor bolt (380; figure 3B of Abraham) for joining the adapter to the pre-cast concrete section via the through-hole (in the combination, the anchor bolt 380 of Abraham would join the adapter to the pre-cast concrete section via the through-hole of Jones).
As per claim 13, Jones fails to disclose the head portion terminates at a lower end in a support having a diameter larger than the pre-formed through-hole.
Abraham discloses an anchoring system (abstract) whereby a head portion (at 628; figure 6) terminates at a lower end in a support (disk [not labeled] on lower part of 628) having a diameter larger than the pre-formed through-hole (in the combination, the disk of Abraham would have a diameter larger than the pre-formed through-hole of Jones to support the bottom portion).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones such that the head portion terminates at a lower end in a support having a diameter larger than the pre-formed through-hole, as taught by Abraham, in order to provide height adjustability to the wall panels to facilitate adjustment after assembly.
As per claim 14, Jones fails to disclose rotation of the head portion through the pre-cast concrete section moves the head portion and the pre-cast concrete section relative to the elongated hollow shaft.
Abraham discloses an anchoring system (abstract) whereby rotation of a head portion (at 628; figure 6) through the pre-cast concrete section moves the head portion and the pre-cast concrete section relative to the elongated hollow shaft (it is understood that the threads 627 of Abraham would allow rotation of the head portion through the pre-cast concrete section to move the head portion and the pre-cast concrete section relative to the elongated hollow shaft of Jones).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones such that rotation of the head portion through the pre-cast concrete section moves the head portion and the pre-cast concrete section relative to the elongated hollow shaft, as taught by Abraham, in order to provide height adjustability to the wall panels to facilitate adjustment after assembly.
As per claim 17, Jones fails to disclose placing the pre-cast concrete slab on an adapter connected to the at least one screw anchor so that the adapter is aligned with a through-hole formed in the slab.
Abraham discloses an anchoring system (abstract) including placing the pre-cast concrete slab on an adapter (105) connected to the at least one screw anchor (figure 2B) so that the adapter is aligned with a through-hole formed in the slab (in the combination, it is understood that the adapter 105 of Abraham would be aligned with a through-hole [44 of Jones] formed in the slab).
Therefore, from the teaching of Abraham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pile foundation assembly of Jones to include placing the pre-cast concrete slab on an adapter connected to the at least one screw anchor so that the adapter is aligned with a through-hole formed in the slab, as taught by Abraham, in order to reduce the number of parts required to fasten the overlapping panels together to facilitate assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to anchor foundations in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635